FILED
                              NOT FOR PUBLICATION                           MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELSA ORELLANA-LEON; ANA                          No. 09-70674
ORELLANA,
                                                 Agency Nos. A071-637-879
               Petitioners,                                  A071-637-880

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Elsa Orellana-Leon and Ana Orellano, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their motion to

reopen proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.

2000) (per curiam), we deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ request for

reopening sua sponte rather than remanding for the IJ to first address their request.

See 8 C.F.R. § 1003.1(d)(3)(ii) (“The Board may review questions of law,

discretion, and judgment and all other issues in appeals from decisions of

immigration judges de novo.”); see also Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.

1995) (“Any error committed by the IJ will be rendered harmless by the Board’s

application of the correct legal standard.”).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70674